DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 03/08/2022 responsive to the Office action filed 12/10/2021 has been entered. Claim 1 has been amended. Claims 4 and 7 have been canceled. New claim 14 has been added. Claims 1-3, 5, 8, 9 and 11-14 are pending in this application. 

Response to Arguments

Applicant’s arguments, see Amendments pages 4-6 filed 03/08/2022, with respect to the rejection of the claim 1 under 103 have been fully considered and the arguments with respect to the amendment are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noble et al. (US 2009/0068245-of record) with Hollar Jr. et al. (US 2017/0232640-of record) and Hesse et al. (US 2007/0267766).
Applicant argues that “the combined milling recited in paragraph [0122] may instead refer to a single milling process that combines two different milling types 
These arguments are found to be unpersuasive because:
Examiner disagrees with Applicant’s arguments that “the combined milling recited in paragraph [0122] may instead refer to a single milling process”. Hollar Jr. teaches possible types of milling method for granulation and further teaches a combination comprising at least one of the foregoing (Pa [0122]). The example that Applicant recites - a process that freezes an object and then grinds the object into single pieces – is just freeze milling itself but not the combination of grinding milling and freezing milling. Rather, the combination of millings would mean the multiple millings out of the milling methods taught by Hollar Jr. Therefore, this argument is not persuasive.

Applicant further argues that “In addition, claim 1 recites that the first step is at least one of cutting and punching and the second step is of milling. The Office Action did not point out anything that teaches a first step of cutting and/or punching and a second step of milling. Paragraph [0122] only mentions various milling methods and not a first step of cutting and/or punching. As a result, Hollar Jr. does not teach or make obvious the two step cutting and/or punching and then milling process.” (page 4)
These arguments are found to be unpersuasive because:


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-3, 5, 8, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al. (US 2009/0068245-of record) with Hollar Jr. et al. (US 2017/0232640-of record) and Hesse et al. (US 2007/0267766). 

With respect to claim 1, Noble teaches a method for producing an object comprising plastic material and being provided for surgical use (“laser sintered porous polymeric articles and methods of making… an implant tailored to the physical parameters of an individual patient”, Pa [0006]), the method comprising at least the following steps: providing a granulate of polymeric materials (“providing a first layer of particles of a first polymeric material”) and joining the granulate to form an integral base body (“heating selected locations of the first layer with electromagnetic radiation to sinter particles of the first polymeric material to form a three-dimensional article”, Pa [0056]).
Noble differs from the claim in that Noble does not specifically teach that a method for forming a granulate of polymeric materials comprises a) providing a plastic powder, b) heating and pressing the plastic powder thus forming at least one 

Hollar Jr. relates to process for manufacturing a densified polymer powder. Hollar Jr. teaches that polymerization methods of producing polymers can result in powders with low bulk density values, and these low densities can lead to inefficiencies in processing the polymer (Pa [0011]), and to overcome these disadvantages, polymer powder feed 12 having an average particle diameter of 200 μm to 900 μm is fed from feed hopper 14 to a gap between a pair of cooperatively rotating compaction rolls 16, 18, compaction rolls 16, 18 compact the polymer and cause them to coalesce into densified polymer material 20, which emerge from the gap, and polymer material 20 is then granulated in granulator 24 to form densified polymer powder 22 (Pa [0016] and [0017]). Hollar Jr. further teaches that the compressing of the polymer feed can be carried out at a temperature below the melting point of the polymer but high enough to facilitate densification, and the temperature at which the compaction rolls are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Noble with the teachings of Hollar Jr. so that the one would incorporate the Hollar Jr.’s method into the Noble’s method - providing the polymer powder feed (correspond to a plastic powder) having an average particle diameter of 200 μm to 900 μm, compressing the polymer powder feed under heating to form a densified polymer material (corresponds to at least one intermediate piece), and granulating the densified polymer material to prepare the densified granules of polymeric materials for the purpose of efficiencies in processing the polymer in Noble’s method. 

Hollar Jr. is silent to mechanically comminuting including a second partial step c2) in which the plurality of single pieces are further comminuted by milling the plurality of single pieces to form uniform granulate, wherein after carrying out the second partial step c2), the uniform granulate is in the form of particles having  a grain size between 20 µm and 2000 µm and wherein the particles of the uniform granulate are in a uniform shape of spherical particles or particles with an oval cross-section.
In the same field of endeavor, production of powder particles, Hesse teaches that the production of a powder in the form of substantially spherical powder particles is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Noble in view of Hollar Jr. with the teachings of Hesse and incorporate Hesse’s grinding method so that the one would perform Hesse’s grinding after Hollar Jr.’s milling in order to obtain smooth and spherical powder particles having the diameter taught by Hesse for the purpose of a sufficiently good flow capability of the powder so that the individual layers can be applied with the highest precision possible in the laser sintering process.

With respect to claim 2, Noble as applied to claim 1 above further teaches that the base body has a porous structure (“a laser sintered porous polymeric article”, Pa [0056]).

With respect to claim 3, Noble as applied to claim 2 above further teaches that the porous structure is an open-cell or closed-cell structure (“The porous nature of laser sintered polymeric articles of the present invention is advantageous for implants as it can promote cellular in-growth.”, Pa [0054]).

With respect to claim 5, Hollar Jr. as applied in the combination regarding claim 1 above further teaches that the at least one intermediate piece is plate-shaped and is formed of solid material (“The surface of the compaction rolls can be flat… when forming a 15 centimeter (cm) wide, 0.0125 cm thick polymer material using 30 cm long, 15 cm diameter stainless steel compaction rolls, a 0.00125 cm convex crown can be used.”, Pa [0020]). 

With respect to claim 8, Noble as applied to claim 1 above further teaches that step d) comprises sintering of the granulate by porous sintering and/or selective laser-sintering (SLS process) (“a laser sintered porous polymeric article.”, Pa [0056]).

With respect to claim 9, Noble as applied to claim 1 above further teaches that the integral base body (“the selectively laser sintered porous polymeric implant”) is subjected to further heat treatment (Pa [0097]). Even if Noble is silent to mentioning surface treatment, one would appreciate that this heat treatment would result in treating the surface of the integral base body as well. 

With respect to claim 11, since in the combination as applied to claim 1 Hollar Jr. is silent to a round and spherical shape of powders being formed while Hesse specifically teaches the method for producing smooth and spherical powder particles, one would have appreciated that the plurality of single pieces would inherently and relatively have sharp-edges than the round and spherical shape of uniform granulate.

With respect to claims 12 and 13, Hesse as applied in the combination regarding claim 11 above teaches that the uniform granulate is round with rounded edges and spherical (Pa [0013], [0023] and [0048]).

With respect to claim 14, Hesse as applied in the combination regarding claim 1 above teaches that the uniform granulate is in the form of particles having that are approximately the same size (“The width of the grain size distribution should be as narrow as possible, so that the flow capability is not impaired too much.”, Pa [0018]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/YUNJU KIM/Examiner, Art Unit 1742